Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
4, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00782-CV

                       LOULA P. GATOURA, Appellant

                                        V.

               NEC CORPORATION OF AMERICA, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1092072


                 MEMORANDUM                       OPINION

      This is an appeal from a judgment signed June 8, 2018. On November 28,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell